NOTE: This order is nonprecedential.


  mtniteb ~tate~ qcourt of ~peaI~
       for tbe jfeberaI qcircuit

    SEIRUS INNOVATIVE ACCESSORIES, INC.,
               Plaintiff-Appellant,
                           v.
                   CABELA'S INC.,
               Defendant-Cross Appellant,
                          AND

              ROSS GLOVE COMPANY,
              Defendant-Cross Appellant,
                          AND

                  UNITED STATES,
                  Defendant-Appellee.


                2012-1162, -1210, -1213


   Appeals from the United States District Court for the
Southern District of California in case no. 09-CV-0102,
Judge Marilyn L. Huff.


                     ON MOTION


 Before RADER, Chief Judge, LOURIE and SCHALL, Circuit
                        Judges.
SEIRUS INNOVATIVE v. CABELAINC                               2

SCHALL,   Circuit Judge.
                           ORDER
    Seirus Innovative Accessories, Inc. moves without op-
position to remand this case to the United States District
Court for the Southern District of California.
    Seirus Innovative Accessories, Inc. appeals from the
district court's ruling, inter alia, that its patent is invalid
as obvious and that the defendants do not infringe the
other two patents at issue. Seirus Innovative Accessories,
Inc. states that the parties have settled the case, condi-
tioned upon the district court's grant of a Fed. R. Civ. P.
60(b) motion to vacate the underlying rulings and judg-
ment, and moves to remand so that the district court can
consider such a motion.
     We grant the motion to remand to the extent that we
remand for the limited purpose of the district court's
consideration of Seirus Innovative Accessories, Inc.'s
motion. Ohio Willow Wood Co. v. Thermo-Ply, Inc., 629
F.3d 1374, 1375 (Fed. Cir. 2011). We retain jurisdiction
so that any of the parties may seek appellate review by
notifying the clerk of the court within thirty days of entry
of the district court's decision on remand. The appeals are
held in abeyance pending the resolution of the motion by
the district court. The parties should promptly inform
this court of the district court's ruling on the motion and
should propose how they believe these appeals should
proceed in light of the district court's ruling.
   In granting the motion to remand, the United States
Court of Appeals for the Federal Circuit takes no position
whether the district court should grant the motion for
vacatur.
    Upon consideration thereof,
    IT Is ORDERED THAT:
3                             SEIRUS INNOVATIVE   v. CABELA INC
    (1) The motion to remand is granted to the limited
extent explained above. The court retains jurisdiction
over the appeals at this time.
      (2) The briefing schedule is stayed.


                                     FOR THE COURT


      JAN 15 2013                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk

cc: Matthew D. Murphey, Esq.
    Adam C. Jed, Esq.
    Nicole M. Murray, Esq.
    Duane Scott Horning, Esq.
s26
                                                  UATHE FEDER" r,mCU1TFOR
                                                     muJt~EALSI,

                                                       JAN 15 2013
                                                          JAN HOHBAlY
                                                             CLERK